Carpenter, J.
The words of this statute should receive an interpretation sufficiently broad to carry out the purpose for which it was enacted. This is, of course, the general principle of decision in questions of this kind, though subject to modification and limitation from a variety of considerations. The various particulars of information required by the statute to be collected must be assumed to be important and necessary for the public service; and the statute cannot be effectual to collect them unless the penalty for refusal to answer shall be applied to all the questions authorized to be propounded to citizens and residents. The learned counsel for the prisoner, however, argues — First, that the words of the statute, read in the strict sense in which penal statutes are to be read, will not bear the interpretation for which the government contends; and, secondly, that such an interpretation is negatived by the obvious and necessary hardship which it would import into the administration of the law. It is true that this statute is not drawn with very much art, and it is equally true that the apparent intent of the legislature might have been much more clearly expressed without apparently very much additional study and labor; but I think it is possible clearly to see, in the words of flie section under consideration, the meaning for which the government contends. The particulars of the property of a person are certainly a part of a “true account” of that person, in the sense of a census law, since they relate to him in an especial and individual sense. The account which is required is limited by the statute to accounts of the persons belonging to the family of the person who is interrogated. This limitation, in my view, is introduced in the act, not to limit the inquiries to personal particulars, as distinguished from particulars of property, but rather to exclude from the required information in each particular case questions relating to persons not members of the family. The former statute, if the words are to be quite literally taken, appears to denounce a penalty against those who should refuse to answer any question whatever which is authorized to be asked by the enumerator in their district. The present statute I think attempts to be more accurate, and to define the general range of the inquiries to be addressed to each person.
As to the hardship of the statute, I cannot see that it is increased by this interpretation. The requirement is that answer shall be made according to the best knowledge of the person interrogated. Such an answer is, of course, within the power of every person. The danger that an .innocent person may be put to the trouble and disgrace of a trial arises under this statute equally on either interpretation, and 1 suppose also arises in the case of all penal statutes. It is supposable that a person, on being interrogated, might honestly say that he does not know in what country ho was born, and it is possible that he might thereupon be indicted under this section, put to trial, and acquitted.
Demurrer overruled.